                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NIGHT OWL SP, LLC,

               Plaintiff,

v.                                                 Case No: 2:19-cv-109-FtM-38UAM

DONGGUAN AUHUA
ELECTRONICS CO., LTD. and JUN
LI,

             Defendants.
                                         /

                                OPINION AND ORDER1

      Before the Court is Plaintiff Night Owl SP, LLC’s Ex Parte Motion for Temporary

Restraining Order and Preliminary Injunction (Doc. 6).

      This is a trademark infringement case. Night Owl is a Florida company that sells

home security equipment under the registered NIGHT OWL trademark. Night Owl also

uses certain design marks in connection with its products. Defendant Dongguan Auhua

Electronics Co., Ltd. is a Chinese company that supplied Night Owl with component

products from 2012 to 2017, and Defendant Jun Li is Auhua’s President. In its Complaint,

Night Owl accuses Defendants of selling counterfeit products bearing the NIGHT OWL

mark and its design marks. (Doc. 1).


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       Auhua has registered several of Night Owl’s design marks in China and has used

these registrations to disrupt exportation of Night Owl’s products from China. Auhua is

currently seeking to register three of Night Owl’s design marks with the United States

Patent and Trademark Office. Night Owl is contesting Auhua’s Chinese registrations and

worries that the USPTO applications, if allowed, could undermine its position in the

Chinese proceeding. Night Owl thus seeks a temporary restraining order from this Court

directing the USPTO to freeze Auhua’s applications while this case is litigated. (Doc. 7).

       “The grant of a preliminary injunction in advance of trial is an extraordinary

remedy.” McMahon v. Cleveland Clinic Found. Police Dept., 455 F. App’x 874, 878 (11th

Cir. 2011) (internal quotations and citation omitted). In addition to the usual requirements

for injunctive relief, a district court may issue an ex parte temporary restraining order

       only if (A) specific facts in an affidavit or a verified complaint clearly show
       that immediate and irreparable injury, loss, or damage will result to the
       movant before the adverse party can be heard in opposition; and (B) the
       movant’s attorney certifies in writing any efforts made to give notice and the
       reasons why it should not be required.

Fed. R. Civ. P. 65(b). These requirements acknowledge “that informal notice and a hastily

arranged hearing are to be preferred to no notice or hearing at all.” Granny Goose Foods,

Inc. v. Bhd. of Teamsters and Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S.

423, 432 n.7 (1974).      The Supreme Court has further recognized “a place in our

jurisprudence for ex parte issuance, without notice, of temporary restraining orders of

short duration” but not “where no showing is made that it is impossible to serve or to notify

the opposing parties and to give them an opportunity to participate.” Carroll v. President

and Com’rs of Princess Anne, 393 U.S. 175, 180 (1968).




                                             2
       Night Owl argues that giving notice to Defendants is “impractical if not impossible”

because they are in China. But Night Owl had a five-year business relationship with

Defendants, and they are currently engaged in a trademark dispute in China. Also,

documents submitted in support of Night Owl’s Motion include both a physical address

and email address for Auhua. (See, e.g., Doc. 7-1 at 61). It appears unlikely that Night

Owl cannot at least give Defendants informal notice of its Motion. In any event, Night Owl

has not met Rule 65(b)’s clear requirement that its attorney “certif[y] in writing any efforts

made to give notice.” The Court will thus deny Night Owl’s Motion until and unless Night

Owl strictly complies with Rule 65(b).

       Accordingly, it is now

       ORDERED:

       Plaintiff Night Owl SP, LLC’s Ex Parte Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. 6) is DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida this 4th day of March, 2019.




Copies: All Parties of Record




                                              3
